Title: To John Adams from Benjamin Stoddert, 31 July 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 31. July 1798.

The Acts of Congress authorize the President to cause to be procured, from the Public money appropriated for the purpose, & the Public Spirit of the Citizens,Six Vessels, not to exceed 18 Guns each.Twelve not to exceed 24 Guns—&Six, not less than 32 Guns.
Of the Six, not to exceed 18 Guns,—one I have directed to be purchased at Norfolk, from the very favorable representation of Capt McNeill, of one he saw there, on the Stocks—and two others are building by the Merchants of Baltimore—the first I hope may be at sea in five or six Weeks, the other two, in three months.
Of the 12, not to exceed 24 Guns, five have been procured by purchase—the Herald of Boston—the Ganges & the Delaware, of Philadelphia, and the Baltimore, & Montezuma, of Baltimore.—The three first, are at sea, unless the Herald, should still remain at Boston, but at any rate, she must be now ready,—one of the other two, at Baltimore, will be ready in a Week, and the other in the month of August.—and there have been contracted for by the Public, four Ships to carry 24 Guns—one at Portsmouth—one at New York, one at Newport and one at Riddleton, on Connecticut River—the three first will be launched within three months—I fear the other, will be longer delayed. The Merchants at Boston are building one 24 Gun ship, the merchants of Newbury another, and I have no doubt, another will be supplied by the Merchants of Richmond Petersburg & Norfolk.
Of the six, not to be less than 32 Guns, the merchants of Phila. are building one to carry 44 guns—the Merchants of New York one to carry 36 Guns.—and arrangements have been made for going on with the three Frigates, so long ago began, at Portsmouth—New York & Norfolk.
There remains then, three ships of not exceeding 18 Guns, One not exceeding 24 Guns, & one not less than 32 Guns, to be provided—Of the three 18 Gun Ships I expect one will be obtained at Charleston, partly from Public, partly from private money, one at Providence by the same means, & I hope the subscription at Salem, will at least furnish the other.
The Merchants of the Richmond Petersburg & Norfolk, I rely, will furnish the 24 Gun Ship—But I am at a loss to Judge at present, from whence, the ship of 32 Guns or upwards, will be obtained.—Some steps must be speedily taken on the subject, and I will do myself the honor to advise you, the moment, it is decided how this Ship is to be provided.
I do not expect that any of the ships upwards of 32 Guns will be launched before next April—In that month, I hope all will be launched, & no effort on my part shall be spared, to have them launched sooner—All the other ships I hope will be at sea, long before that time.
I have the honor to be / with the highest respect & esteem / Sir Yr. Most Obed Servt

Ben Stoddert